 


114 HR 1390 IH: Small Business Joint Venturing Act of 2015
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 1390 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Mr. Knight introduced the following bill; which was referred to the Committee on Small Business 
 
A BILL 
To amend the Small Business Act to modify the requirements for joint venture offers for bundled or consolidated contracts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Small Business Joint Venturing Act of 2015. 2.Joint venture offers for bundled or consolidated contractsSection 15(e)(4) of the Small Business Act (15 U.S.C. 644(e)(4)) is amended to read as follows: 
 
(4)Contract teaming 
(A)In generalIn the case of a solicitation of offers for a bundled or consolidated contract that is issued by the head of an agency, a small business concern may submit an offer that provides for use of a particular team of subcontractors or a joint venture of small business concerns for the performance of the contract. (B)Evaluation of offersThe head of the agency shall evaluate the offer of a team or a joint venture of small business concerns in the same manner as other offers, with due consideration to the capabilities of all of the proposed subcontractors or members of the joint venture as follows: 
(i)TeamsWhen evaluating an offer of a small business prime contractor whose offer includes a proposed team of small business subcontractors, the head of the agency shall consider the capabilities and past performance of each first tier subcontractor that is part of the team as the capabilities and past performance of the team. (ii)Joint venturesWhen evaluating an offer of a joint venture of small business concerns, if the joint venture does not have sufficient capabilities or past performance to be considered for award of a contract opportunity, the head of the agency shall consider the capabilities and past performance of each member of the joint venture as the capabilities past performance of the joint venture. 
(C)Status as a small business concernParticipation of a small business concern in a team or a joint venture under this paragraph shall not affect the status of that concern as a small business concern for any other purpose.. 3.Team and joint ventures offers for multiple award contractsSection 15(q)(1) of the Small Business Act (15 U.S.C. 644(q)(1))— 
(1)in the heading, by inserting and joint venture before requirements; (2)by striking Each Federal agency and inserting the following: 
 
(A)In generalEach Federal agency; and (3)by adding at the end the following new subparagraph: 
 
(B)TeamsWhen evaluating an offer of a small business prime contractor whose offer includes a proposed team of small business subcontractors for any multiple award contract above the substantial bundling threshold of the Federal agency, the head of the agency shall consider the capabilities and past performance of each first tier subcontractor that is part of the team as the capabilities and past performance of the offeror. (C)Joint venturesWhen evaluating an offer of a joint venture of small business concerns for any multiple award contract above the substantial bundling threshold of the Federal agency, if the joint venture does not have sufficient capabilities or past performance to be considered for award of a contract opportunity, the head of the agency shall consider the capabilities and past performance of each member of the joint venture as the capabilities and past performance of the joint venture.. 
4.RulemakingNot later than 1 year after the date of enactment of this Act, the Administrator of the Small Business Administration shall issue any regulations necessary to carry out the amendments made by this Act.  